DETAILED ACTION
	Claims 1-5 are pending.  Claim 6 has been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  in claim 5, line 2, it is suggested that “that is arranged” be deleted because it doesn’t appear to add to the preceding limitation of “A fluid control device comprising a plurality of fluid devices”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 6,062,246) in view of Seese (US 3,806,084).
Regarding claim 1, Tanaka discloses in Figs. 1-9 a diaphragm valve comprising: 
a valve body 10 having a flow path (comprising flow paths 13, 19 and the flow path/chamber in between them) formed therein and a diaphragm-arrangement portion (comprising the bore in the valve body 10 in which the diaphragm 42 is disposed) on one surface (like the applicant’s diaphragm-arrangement portion 16d disclosed in paragraphs 18-19); 

a driving unit (comprising actuator 40 and spacers 49, 41) having a stem 49 (alternatively including spacer 42) for pressing the diaphragm 42 to elastically deform the diaphragm 42 and an actuator 40 for driving the stem 49; 
wherein the stem 49 is axially movably held via a sleeve 30 by a bonnet 48 fixed to the valve body 10 (because the sleeve 30 is held in a bore in a portion of the body 10 held together by the bonnet 48, as disclosed in col. 8, lines 20-23, similar to the applicant’s sleeve 15 and bonnet 10).
Tanaka is silent with regard to the material of the sleeve, including whether the sleeve is made of a resin.
Seese teaches in Figs. 1-3 a sleeve 5 that functions as a bearing for a reciprocating valve element 21 similar to the sleeve disclosed by Tanaka, wherein the sleeve 5 is made of a resin (col. 4, lines 53-57).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sleeve disclosed by Tanaka to be made of a resin because Tanaka is silent with regard to the material of the sleeve and Seese teaches that there are resins with low coefficients of friction for use as a bearing (col. 4, lines 53-57).  Furthermore, the resins listed by Seese as candidates for the sleeve – polytetrafluoroethylene (PTFE), polyethylene, and polypropylene – are well-known and readily available.
Regarding claim 2, Seese teaches in Figs. 1-3 that the resin sleeve 5 is made of any one of polyacetal, ultrahigh molecular weight polyethylene, fluororesin, and phenol 
Regarding claim 3, Tanaka discloses in Figs. 1-9 that the actuator 40 is a piezoelectric actuator 40 (col. 8, lines 27-28).
Regarding claim 4, Tanaka discloses in Figs. 1-9 a flow rate control device 1 comprising the diaphragm valve as defined in claim 1.
Regarding claim 5, Tanaka discloses in Figs. 1-9 a fluid control device 1 comprising a plurality of fluid devices (comprising the piezo actuated valve with diaphragm 42 and the shut off valve 5) that is arranged, the plurality of fluid devices including the diaphragm valve (comprising diaphragm 42).
Tanaka lacks teaching that the diaphragm has all the structures defined in claim 1, specifically that the sleeve 30 is made of resin, but Seese teaches in Figs. 1-3 a resin sleeve 5 (col. 4, lines 53-57), as previously in the rejection of claim 1 above.
Therefore, as previously discussed in the rejection of claim 1 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sleeve disclosed by Tanaka to be made of a resin because Tanaka is silent with regard to the material of the sleeve and Seese teaches that there are resins with low coefficients of friction for use as a bearing (col. 4, lines 53-57).  Furthermore, the resins listed by Seese as candidates for the sleeve – polytetrafluoroethylene (PTFE), polyethylene, and polypropylene – are well-known and readily available.
Claim 5 (alternatively) is rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2014/0299201) in view of Tanaka and taken with Seese.
Regarding claim 5, Hirose discloses in Figs. 21-22 a fluid control device comprising a plurality of fluid devices 73 that is arranged.
Hirose lacks teaching that the fluid devices include the diaphragm valve as defined in claim 1.
Tanaka discloses in Figs. 1-9 a diaphragm valve in the form of a mass flow valve for use in semiconductor manufacturing (col. 14, lines 32-47), like the fluid devices disclosed by Hirose, wherein the diaphragm valve is structured as defined in claim 1 (as discussed above in the rejection of claim 1) except for the material of the sleeve being explicitly disclosed, including whether the sleeve is resin.  However, Seese teaches in Figs. 1-3 a sleeve 5 that functions as a bearing for a reciprocating valve element 21 similar to the sleeve disclosed by Tanaka, wherein the sleeve 5 is made of a resin (col. 4, lines 53-57).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid devices disclosed by Hirose to comprise diaphragm valves structured as taught by Tanaka, because Hirose is silent with regard to the specific details of the valve elements, and Tanaka teaches that such fluid devices can handle large amounts fluid and accurately control their flow (col. 4, lines 43-57). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sleeve disclosed by Tanaka in the combination of Hirose and Tanaka to be made of a resin because Tanaka is silent with regard to the material of the sleeve and Seese teaches that there are resins with low coefficients of friction for use as a bearing (col. 4, lines 53-57).  Furthermore, the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753